DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4-8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-8, and  20  of U.S. Patent No. 10,906,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Claim Objections
Claim 18 is objected to because of the following informalities:  The word “a” should be inserted before liquid in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the unique indicator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the unique indicator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a temperature associated the cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden U.S. 2017/0291831 A1, further in view of Herrington WO 2013/115763 A2.
With respect to claims 1-2, 18-19, and 21-22, the Maiden reference discloses in figure 7, paragraphs such as 0031-0036, claims, and full disclosure, a liquid purification system, comprising: a reservoir to store a liquid 54; a purifier comprising a plurality of LED's (such as 90) configured to emit ultraviolet light into the reservoir and the liquid therein; and a solar cell 20 positioned on a top of the purifier to provide power to a battery, the battery providing power to the plurality of LED's. The reference discloses that poser source 20 may be solar cells that provide power for the system. The cell 20 may be located on the top 19 disclosed in paragraph 0027. The power source may control a timer capable of turning the UV source on and off. A removable bladder (bag) 110 may be additionally or alternatively used in a rigid container for processing water, the rigid container such as aluminum bottle (a rigid aluminum bottle may be considered a can) (0062). The Maiden reference further discloses comprising a cable/tether paragraph 0029 in electrical communication with the battery, wherein the cable operates as a charger for an electronic device. [0044] As shown in FIG. 7,  discloses the system 100 may include a filter 70 that prefilters the water flowing into the bladder (bag) 10, to remove larger microbes and/or reduce turbidity (contamination). The filter 70 may be a part of the bladder (bag) 10 (making it a bag filter)or may be removed from the bladder 10 after use.  The UV light is capable of reaching the filter.  Fluid level sensor (not shown) may be included in the system for safety reasons, to ensure that the one or more UV light sources 16 do not turn on or stay on unless they are submerged in the fluid. One or more of the UV LEDs 86 operate in dual modes, in a first mode the UV LED operates as a source of UV light and in a second mode the UV LED operates as a UV light sensor. Operating in the first mode, the UV LED emits UV light in response to a supplied voltage, as is conventional. Operating in the second mode, the given UV LED performs essentially as a photodiode and, in response to the receipt of UV light, produces a current that varies with the intensity of the UV light. UV sensors at selected times for short periods of time, such as 1 millisecond out of each 1 second of operation and operate as UV light emitters for the remainder of each second either in continuous mode (CW mode) or in pulse width modulation mode. Cluster 80 includes one or more dedicated photosensors 88, such as PIN diodes or phototransistors, interspersed with the UV LEDs 86. In this arrangement, the UV LEDs 86 operate as conventional light emitters all of the time and the photosensors operate to measure the intensity of the UV light in the chamber 12. If more than one photo sensor is utilized, the photosensors are arranged in various orientations around the cluster, to sense the UV light from different directions.
The reference does not disclose the power from the solar cell is used to power external devices.
The Herrington reference discloses in paragraphs such as 0046, 0063-0064 that it is known for similar devices to have a usb port that is capable of external charging of devices. The USB port may be powered by a solar cell.
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to modify the Maiden reference by adding a USB port capable of charging the device and also external devices, since it would yield the added benefit of providing solar power to other devices as evidenced by Herrington.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maiden in view of Herrington further in view of Hegmegi, US Pat Pub. 2006/0151369.
 	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  
 	The combined references further disclose wherein the light sensor is configured to sense visible light (Eckhardt, Paragraph [0075]). The combined references also disclose regions in the cap that may be considered windows that absorb/block a majority of UV light (Walker, Figure 1B; see that cap/top portion does not allow the transmittance of irradiated UV radiation, as seen in the arrows in the figure).
However, the combined references are silent on the light sensor being disposed behind the window in the cap such that the majority of the UV light does not reach the light sensor.
 	Hegmegi discloses a method and device for purification of a liquid in the same field of endeavor as the combined references, as it solves the mutual problem of purifying a liquid with ultraviolet radiation (Abstract). Hegmegi further discloses a window in the form of a sensor shield that blocks a visible light sensor from exposure to the ultraviolet radiation, as long-term exposure to ultraviolet radiation can damage the visible light sensor (Paragraph [0026)).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the light sensor and the cap of Maiden in view of Herrington to further comprise a window that blocks a majority of ultraviolet radiation from reaching the light sensor as taught by Hegmegi because Hegmegi discloses that such a window can prevent the light sensor from damage due to long-term exposure from the ultraviolet radiation (Hegmegi, Paragraph [0026)).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden in view of Herrington further in view of Walker’, US 8816300.
 	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.    
 	The Walker reference further disclose wherein the cap further comprises: a visual indicator ring disposed upon a top portion of the cap, wherein the visual indicator ring is coupled to the power source and to the processor, wherein the visual indicator ring is configured to provide user-viewable illumination when the UV LED light source provides the UV light to the water-tight region (Walker, Figure 1A; Col. 3, Lines 3-12; status lights 130 and 140 provide lights that indicate status of the apparatus).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Maiden in view of Herrington reference and use the indicator arrangement as disclosed in the Walker reference, since it would yield the added benefit of delivering increased information to the user easily. 
 	Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above. The Walker reference further disclose wherein the visual indicator ring provides output of a first color illumination when the UV Led light source provides the UV light to the water-tight region (Walker, Figure 1A; Col. 3, Lines 3-12; light 130); and wherein the visual indicator ring provides output of a second color illumination when the UV LED light source finishes providing the UV light to the water- tight region (Walker, Figure 1A; Col. 3, Lines 3-12; light 140 when used to indicate the water has been purified).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Maiden in view of Herrington reference and use the indicator arrangement as disclosed in the Walker reference, since it would yield the added benefit of delivering increased information to the user easily. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden in view of Herrington further in view of Engelhard, US Pat Pub. 2013/0309131.
 	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above. However, the combined references are silent on the cap comprising a thermistor.
 	Engelhard discloses a dynamic ultraviolet lamp ballast system in the same field of endeavor as the combined references, as it solves the mutual problem of treating water with ultraviolet radiation (Title; Abstract; Paragraph [0003]). Engelhard further discloses a thermistor that monitors temperature within a vicinity of the lamp that ensures proper power is being delivered to the lamp to keep the lamp performing at an optimal temperature for ultraviolet irradiation (Abstract; Paragraph [0012]).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cap and UV LED light source of Walker to further comprise a thermistor that determines a temperature within a vicinity of the cap and the device as taught by Maiden in view of Herrington because Engelhard discloses the thermistor and determined temperature will ensure that the UV LED light source is operating at an optimal temperature (Engelhard, Abstract; Paragraph [0012]).
 	With respect to claim 11, the above applied references are silent on a light sensor coupled to the power source that senses a light condition or dark condition based on the detection of ambient light.
 	Eckhardt discloses an apparatus for the treatment of fluids in the same field of endeavor as Maiden and Herrington, as it solves the mutual problem of disinfecting water with ultraviolet radiation (Abstract). 
 	Eckhardt further discloses a light sensor coupled to a power source, wherein the light sensor is disposed within the cap such that, in response to ambient light being sensed by the light sensor as being within a vicinity of a UV Led light source and upon a cap can be sensed, the light sensor is configured to provide a light condition and in response to the ambient light not being sensed by the light sensor, the light sensor is configured to provide a dark condition (Paragraph [0075]; Paragraph [0110]; light detector prevents disinfection from occurring unless detected light is below a threshold level [dark condition, wherein light above threshold is light condition], light sensor is a visible light sensor). The light detector prevents radiation from occurring unless a cap or top is secured on a reservoir containing the water to be disinfected (Paragraph [0075)).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the processor and cap of Maiden in view of Herrington to further comprise a light sensor that detects ambient light, wherein the processor only initiates radiation when the light sensor detects a dark condition, as taught by Eckhardt because Eckhardt discloses the light sensor will ensure treatment via ultraviolet radiation only occurs if the cap is secured on the liquid storage portion (Eckhardt, Paragraph [0075]).

 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden in view of Herrington further in view of “Liao”, US Pat Pub. 2016/0089457).
 	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above. However, the combined references are silent on comprising an identifier to allow a separate external apparatus to identify the user associated with the device.
 	Liao discloses an ultraviolet light source and methods in the same field of endeavor as the combined references, as it solves the mutual problem of providing ultraviolet radiation within a housing (Abstract). Liao further discloses an identifier
configured to allow a separate external apparatus to identify the user associated with the device, wherein the identifier may be a bar code or QR code (Paragraph [0027]).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Maiden in view of Herrington to further comprise an identifier comprising a bar code or QR code as taught by Liao because Liao discloses such an identifier will allow the device to ensure a user with proper authority is using the device (Liao, Paragraph [0027]).
 	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above. However, the combined references are silent on comprising an identifier to allow a separate external apparatus to identify the user associated with the device.
 	Liao discloses an ultraviolet light source and methods in the same field of endeavor as the combined references, as it solves the mutual problem of providing ultraviolet radiation within a housing (Abstract). Liao further discloses an identifier configured to allow a separate external apparatus to identify the user associated with the device, wherein the identifier may be an rf tag, a short range rf identifier, and a wireless identification tag (Paragraph [0021]; communications to users via RF interfaces and GPS/Wi-Fi/Bluetooth interfaces are possible, wherein such communications would require authorization/identifiers by a user).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Maiden in vie w of Herrington to further comprise an identifier comprising an rf tag, a short range rf identifier, and a wireless identification tag as taught by Liao because Liao discloses such an identifier will allow the device to ensure a user with proper authority is using the device (Liao, Paragraph [0021)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774